DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John L. Sotomayor on May 7, 2021.
The application has been amended as follows:
In claim 1, line 28 (last line), before “apertures” insert --number of--
	In claim 10, line 7, delete “an initial” and replace with --a pre-configured maximum--
	In claim 10, line 25, after “determined” insert --number of--
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a system for optimizing radiation dose delivery, comprising: the data processor determining aperture shapes and desired intensity modulation for delivery of said radiation dose where a pre-configured number of apertures is met and a minimum radiation dose intensity for at least one aperture is defined; said data processor 
Prior art fails to disclose a method for optimizing radiation dose delivery, comprising: determining aperture shapes and desired intensity modulation for delivery of said radiation dose where number of apertures and a minimum intensity of said radiation dose for each of said one or more apertures are pre-configured; aggregating dosimetric effects of all apertures during said determination of aperture shapes and desired intensity modulation; incorporating the aggregated dosimetric effects in said determination of aperture shapes and desired intensity modulation; calculating a peak dose delivery according to said aggregated dosimetric effects for each aperture; configuring a Field-in-Field (FIF) radiation delivery device for the said number of apertures; optimizing dose delivery through providing said peak dose delivery for each aperture defined for said FIF radiation delivery device; delivering an optimized radiation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


May 7, 2021